SULLIVAN, Chief Judge
(concurring in part and dissenting in part):
The commander who initially ordered pretrial confinement is not a neutral and detached magistrate for purposes of Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), and County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). See United States v. Malia, 6 MJ 65, 66-67 (CMA 1978). This Court’s decision in United States v. Lynch, 13 MJ 394 (CMA 1982), did not alter this precedent. To the extent that this Court undermines these decisions and affirms on this basis, I dissent. Otherwise I agree with the approach of the majority.